Citation Nr: 0738491	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-13 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether the appellant is a fugitive felon for VA compensation 
purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The appellant served on active duty from August 1958 to 
August 1961 and from November 1961 to March 1964, but due to 
the characterization of his second period of service, he is 
not entitled to status as a veteran during that period.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.


FINDING OF FACT

The appellant is in violation of a condition of probation or 
parole imposed for commission of a felony under state law.


CONCLUSION OF LAW

The appellant is considered a fugitive felon for VA 
compensation purposes.  38 U.S.C.A. § 5313B (West 2002); 
38 C.F.R. § 3.665 (n) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that he is not a fugitive felon for VA 
compensation purposes.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.




The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim, and no further action is required to 
comply with the VCAA or the implementing regulation.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 
5-2004 (June 23, 2004).

Legal Criteria

Compensation or DIC is not payable on behalf of a veteran or 
a dependent of a veteran for any period during which the 
veteran or the dependent is a fugitive felon.  

The term fugitive felon means a person who is a fugitive by 
reason of:

(i) Fleeing to avoid prosecution, or custody or 
confinement after conviction, for an offense, or an 
attempt to commit an offense, which is a felony under 
the laws of the place from which the person flees; or

(ii) Violating a condition of probation or parole 
imposed for commission of a felony under Federal or 
State law.

The term felony includes a high misdemeanor under the laws of 
a State which characterizes as high misdemeanors offenses 
that would be felony offenses under Federal law.  See 
38 C.F.R. § 3.655 (n).

Analysis

The Board finds that there is no dispute with respect to the 
pertinent facts in this case.  As stated by the appellant's 
representative in the October 2007 informal hearing 
presentation, the appellant has an outstanding warrant from 
the State of Oregon stemming from a parole violation.  The 
appellant is also under the custody of the Vermont Department 
of Corrections and is currently serving a sentence in Vermont 
on furlough.  Oregon refuses to release the arrest warrant, 
to extradite the appellant, or to transfer the appellant's 
parole to be supervised by the State of Vermont.  The State 
of Vermont also refuses to allow the appellant to return to 
Oregon to satisfy the warrant.  In sum, it is uncontested 
that the appellant is in violation of a condition of 
probation or parole imposed for commission of a felony in the 
State of Oregon.  He is therefore a fugitive felon within the 
meaning of 38 C.F.R. § 3.655 (n).  

To some extent, the appellant appears to be raising an 
argument couched in equity in that he is contending that, 
since he is unable for reasons beyond his control to satisfy 
the Oregon arrest warrant, he should not be deprived of his 
VA benefits.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)].  


ORDER

The Board having determined that the veteran is a fugitive 
felon for VA compensation purposes, the appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


